Exhibit SUPPLEMENTAL OPERATING AND FINANCIAL DATA FOR THE QUARTER ENDED March 31, Ribbon-Cutting at Medical Center Physicians Tower – Jackson, Tennessee All amounts shown in this report are unaudited. This Supplemental Operating and Financial Data package is not an offer to sell or solicitation to buy securities of Cogdell Spencer Inc.Any offer to sell or solicitation to buy securities of Cogdell Spencer Inc. shall be made only by means of a prospectus approved for that purpose Company Overview Cogdell Spencer Inc. (the “Company”) is a fully-integrated, self-administered, and self-managed real estate investment trust (“REIT”) that invests in specialty office buildings for the medical profession, including medical offices and ambulatory surgery and diagnostic centers.The Company focuses on the ownership, strategic planning, delivery (design/build), acquisition and management of strategically located medical office buildings and other healthcare related facilities in the United States of America.The Company has been built around understanding and addressing the specialized real estate needs of the healthcare industry. The Company is building a national portfolio of healthcare properties primarily located on hospital campuses.Since the Company’s initial public offering in 2005, the Company has grown through acquisitions and facility development to encompass a national footprint, including seven regional offices (Atlanta, Charlotte, Dallas, Denver, Madison, Seattle, and Washington, D.C.) and more than 20 property management offices located throughout the United States.
